Name: Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him and repealing Regulations (EC) Nos 1294/1999 and 607/2000 and Article 2 of Regulation (EC) No 926/98
 Type: Regulation
 Subject Matter: international affairs;  Europe;  executive power and public service;  political framework;  free movement of capital
 Date Published: nan

 Avis juridique important|32000R2488Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him and repealing Regulations (EC) Nos 1294/1999 and 607/2000 and Article 2 of Regulation (EC) No 926/98 Official Journal L 287 , 14/11/2000 P. 0019 - 0037Council Regulation (EC) No 2488/2000of 10 November 2000maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him and repealing Regulations (EC) Nos 1294/1999 and 607/2000 and Article 2 of Regulation (EC) No 926/98THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic FRY and the immediate lifting of certain restrictive measures(1), and to Common Position 2000/696/CFSP of 10 November 2000 on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him(2),Having regard to the proposal from the Commission,Whereas:(1) On 15 June 1999, the Council adopted Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY)(3) because of the continued violation of human rights and international humanitarian law by the Government of that country.(2) Following the elections on 24 September 2000, a new President of the FRY was democratically elected and formally sworn in, namely Mr V. Kostunica.(3) On 9 October 2000, the Council approved a declaration on the FRY calling for a lifting of all sanctions imposed on the FRY since 1998, with the exception of the provisions affecting the former President of the FRY, Mr Slobodan Milosevic and those persons associated with him, as they continue to represent a threat to the consolidation of democracy in the FRY.(4) Therefore, the scope of provisions of the present legal framework concerning the freezing of funds held abroad by the Governments of the FRY and of the Republic of Serbia should be restricted to cover Mr. Milosevic and the persons associated with him.(5) These measures fall within the scope of the Treaty.(6) Therefore, and with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of the said measures as far as the territory of the Community is concerned. Such territory is deemed to encompass, for the purposes of this Regulation, all the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(7) The competent authorities of the Member States should, where necessary, be empowered to ensure compliance with the provisions of this Regulation.(8) There is a need for the Commission and the Member States to inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, without prejudice to existing obligations with regard to certain items concerned.(9) It is desirable that penalties for violations of the provisions of this Regulation can be imposed as of the date of the entry into force of this Regulation.(10) For reasons of transparency and simplicity, the main provisions of Regulation (EC) No 1294/1999 have been incorporated into this Regulation and therefore the former Regulation shall be repealed. For the same reasons, Regulation (EC) No 607/2000(4) and Article 2 of Regulation (EC) No 926/98(5) should also be repealed.(11) A procedure should be laid down for amending the Annexes to this Regulation and for granting specific exemptions for strictly humanitarian purposes.(12) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:Article 11. All funds held outside the territory of the Federal Republic of Yugoslavia belonging to Mr Milosevic and to natural persons associated with him, as listed in Annex I, shall be frozen.2. No funds shall be made available, directly or indirectly, to or for the benefit of any person referred to in paragraph 1.3. For the purpose of this Regulation:- funds means: financial assets and economic benefits of any kind, including, but not necessarily limited to, cash, cheques, claims on money, drafts, money orders and other payment instruments; deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures, derivatives contracts; interest, dividends or other income on or value accruing from or generated by assets; credit, right of set-off, guarantees, performance bonds or other financial commitments; letters of credit, bills of lading, bills of sale; documents evidencing an interest in funds or financial resources, and any other instrument of export-financing;- freezing of funds shall mean: preventing any move, transfer, alteration, use of or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would make possible the use of the funds, including portfolio management, except that any interest or income arising or any capital automatically repayable on maturity of any funds shall be paid into and held in a frozen account.Article 21. The participation, knowingly and intentionally, in related activities, the object or effect of which is, directly or indirectly, to promote the transactions or activities referred to in Article 1 or to circumvent the provisions of this Regulation shall be prohibited.2. Any information that the provisions of this Regulation are being, or have been circumvented shall be notified to the competent authorities of the Member States as listed in Annex II and/or the Commission.Article 31. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, banks, other financial institutions, insurance companies, and other bodies and persons shall:(a) provide immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 1:- to the competent authorities of the Member States listed in Annex II where they are resident or located, and- directly or through these competent authorities to the Commission,(b) cooperate with the competent authorities listed in Annex II in any verification of this information.2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.3. Any information directly received by the Commission shall be made available to the competent authorities of the Member States concerned.Article 41. The measures necessary for the implementation of this Regulation relating to the matters referred to below with the exception of those referred to in paragraph (c) shall be adopted in accordance with the management procedure referred to in Article 5(2).2. The Commission shall be empowered:(a) to amend Annex I, taking into account decisions implementing Common Position 2000/696/CFSP,(b) on an exceptional basis, to grant exemptions to Article 1 for strictly humanitarian purposes.(c) on the basis of information supplied by Member States, to amend data on competent authorities of the Member States listed in Annex II.3. Any request by a person for an exemption referred to in paragraph 2(b) or for an amendment of Annex I shall be made through the competent authorities of the Member States listed in Annex II.The competent authorities of the Member States shall verify, to the fullest extent possible, the information provided by the persons making a request.Article 51. The Commission shall be assisted by the Committee established under Regulation (EC) No 2271/96.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at 10 working days.3. The Committee shall adopt its rules of procedure.Article 61. The Committee referred to in Article 5 shall examine all questions concerning the application of this Regulation, which may be raised either by the chairman or by a representative of a Member State.2. The Committee shall regularly review the effectiveness of the provisions of this Regulation and the Commission shall, on the basis of that review, report regularly to the Council.Article 7The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with the relevant information at their disposal in connection with this Regulation, in particular information received in accordance with Article 3, and in respect of violation and enforcement problems or judgments handed down by national courts.Article 8Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive. Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in accordance with Article 12 of Regulation (EC) No 1294/1999.Article 9Regulations (EC) Nos 1294/99 and 607/2000 and Article 2 of Regulation (EC) No 926/98 shall be repealed.Article 10This Regulation shall apply:- within the territory of the Community including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State,- to any body which is incorporated or constituted under the law of a Member State.Article 11This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 November 2000.For the CouncilThe PresidentC. Josselin(1) OJ L 261, 14.10.2000, p. 1.(2) See page 1 of this Official Journal.(3) OJ L 153, 19.6.1999, p. 63. Regulation as last amended by Commission Regulation (EC) No 1440/2000 (OJ L 161, 1.7.2000, p. 68).(4) OJ L 73, 22.3.2000, p. 4. Regulation as last amended by Regulation (EC) No 2227/2000 (OJ L 261, 14.10.2000, p. 3).(5) OJ L 130, 1.5.1998, p. 1.(6) OJ L 184, 17.7.1999, p. 23.ANNEX IList of persons whose funds shall be frozen and to whom no funds shall be made available>TABLE>ANNEX IIList of competent authorities referred to in Articles 2(2), 3 and 4BELGIUMMinistÃ ¨re des finances "TrÃ ©sorerie" Avenue des Arts 30 B - 1040 Bruxelles Fax (32 2) 233 75 18DENMARKErhvervsfremmestyrelsen Langelinie AllÃ © 17 DK - 2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 62 03GERMANYLandeszentralbank in Baden-WÃ ¼rttemberg Postfach 10 60 21 D - 70049 Stuttgart Tel. (07 11) 944-11 20/21/23 Fax (07 11) 944-19 06Landeszentralbank im Freistaat Bayern D - 80291 MÃ ¼nchen Tel. (0 89) 28 89-32 64 Fax (0 89) 28 89-38 78Landeszentralbank in Berlin und Brandenburg Postfach 11 01 60 D - 10831 Berlin Tel. (0 30) 34 75/11 10/15/20 Fax (0 30) 34 75/11 90Landeszentralbank in der Freien Hansestadt Hamburg, in Mecklenburg-Vorpommern und Schleswig-Holstein Postfach 57 03 48 D - 22772 Hamburg Tel. (0 40) 37 07-66 00 Fax (0 40) 37 07-66 15Landeszentralbank in Hessen Postfach 11 12 32 D - 60047 Frankfurt am Main Tel. (0 69) 23 88-19 20 Fax (0 69) 23 88-19 19Landeszentralbank in der Freien Hansestadt Bremen, in Niedersachsen und Sachsen-Anhalt Postfach 2 45 D - 30002 Hannover Tel. (05 11) 30 33-27 23 Fax (05 11) 30 33-27 30Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 10 11 48 Tel. (02 11) 8 74-23 73/31 59 Fax (02 11) 8 74-23 78Landeszentralbank in den Freistaaten Sachsen und ThÃ ¼ringen Postfach 90 11 21 D - 04103 Leipzig Tel. (03 41) 8 60-22 00 Fax (03 41) 8 60-23 89Bundesausfuhramt Referat 214 Postfach 51 60 D - 65726 Eschborn Tel. (0 61 96) 9 08-0 Fax (0 61 96) 9 08-412GREECEÃ ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ®Ã  Ã . Ã Ã ¿Ã Ã Ã Ã ¹Ã ½Ã ¬Ã  Ã Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 Ã Ã »Ã »Ã ¬Ã  - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã »: (301) 32 86 431-32 Ã ¦Ã ±Ã ¾: (301) 32 86 434( Ministry of National Economy Secretariat-General for International Economic RelationsDirectorate-General for External Economic and Trade Relations) Director V. Voutsinas Ermou and Cornarou 1 GR - 105 63 Athens Tel. (301) 32 86 431-32 Fax (301) 32 86 434SPAINMinisterio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E - 28046 Madrid Tel.: (34 91) 349 39 83 Fax: (34 91) 349 35 62DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera Paseo del Prado, 6 E - 28014 Madrid Tel.: (34 91) 209 95 11 Fax: (34 91) 209 96 56FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sorBureau E1139, rue du Bercy F - 75572 Paris - cedex 12 SPIRELANDArticles 2(2) and 3Central Bank of Ireland Financial Markets Department Dame Street Dublin 2 Ireland Tel. (353 1) 671 66 66Article 4(2)Department of Foreign Affairs Bilateral Economic Relations Section 76-78 Hartcourt Street Dublin 2 Ireland Tel. (353 1) 408 24 92ITALYMinistero del Commercio estero - ROMA Gabinetto Tel. (39 06) 59 93 23 10 Fax (39 06) 59 64 74 94LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des relations Ã ©conomiques internationales et de la coopÃ ©ration BP 1602 L - 1016 LuxembourgNETHERLANDSMinisterie van FinanciÃ «n Directie Wetgeving, Juridische en Bestuurlijke Zaken Postbus 20201 2500 EE Den Haag Nederland Tel. (31-70) 342 82 27 Fax (31-70) 342 79 05AUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung II/A/2 Landstrasser HauptstraÃ e 55-57 A - 1030 WienÃ sterreichische Nationalbank Otto Wagnerplatz 3 A - 1090 Wien Tel. (43 1) 40 420PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1C, 2.o P - 1100-273 LisboaFINLAND/SUOMIUlkoasiainministeriÃ ¶ PL 176 FIN - 00161 HelsinkiUtrikesministeriet PB 176 FIN - 00161 HelsingforsSVERIGEArticle 2(2)RiksÃ ¥klagaren Box 16370 S - 103 27 Stockholm Tfn (46-8) 453 66 00 Fax (46-8) 453 66 99Articles 3 and 4(2)Regeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMBank of England Sanctions Emergency Unit London EC2R 8AH Tel. (44 207) 601 46 07 Fax (44 207) 601 43 09HM Treasury International Financial Services Parliament Street London SW1P 3AG Tel. (44 207) 207 55 50 Fax (44 207) 207 43 65